EXHIBIT 10.02

 

FIRST AMENDMENT

 

This First Amendment (the “First Amendment”) is made and entered into as of this
31 day of August, 2009 (the “First Amendment Effective Date”) and amends the
Amended and Restated Employment Agreement dated as of September 29, 2008 (the
“Employment Agreement”), by and between NEW FRONTIER MEDIA, INC. (“NFM”) and
MICHAEL WEINER (“Executive”).  Unless otherwise defined herein, all capitalized
terms used shall have the meaning ascribed to them in the Employment Agreement.

 

In consideration of the foregoing, and other good and valuable consideration,
including Executive’s continued employment with NFM, the receipt and sufficiency
of which are hereby acknowledged, Executive and NFM hereby agree as follows:

 

I.              AMENDMENTS TO AGREEMENT

 

Section 1 “Term” is hereby amended by deleting such section in its entirety and
replacing the same with the following:

 

“The Term of this Agreement shall begin as of the First Amendment Effective Date
and shall continue until midnight on August 31, 2013, or such other date as the
Agreement is terminated by either party as hereinafter provided (the “Term”).

 

II.            GENERAL PROVISIONS

 

All other terms and conditions of the Employment Agreement that have not been
specifically amended herein shall remain in full force and effect.  This First
Amendment, together with the Employment Agreement, contains all of the terms and
conditions agreed upon by the parties hereto regarding the subject matter
hereof.  All prior agreements, promises, negotiations and representations,
either oral or written, relating to the subject matter of this First Amendment
or the Employment Agreement not expressly set forth in this First Amendment or
the Employment Agreement are of no force or effect.  Any waiver, alteration or
modification of any of the terms of this First Amendment shall be valid only if
made in writing and signed by both parties hereto. This First Amendment may be
executed in up to two counterparts, each of which shall be deemed an original
but together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first set forth above.

 

 

NEW FRONTIER MEDIA, INC.

 

EXECUTIVE

 

 

 

By:

/s/ Marc Callipari

 

By:

/s/ Michael Weiner

Name: Marc Callipari

 

Name: Michael Weiner

Title: General Counsel

 

 

 

--------------------------------------------------------------------------------